Order entered March 5, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00158-CV

                        IN RE MY MODULAR, LLC, Relator

               Original Proceeding from the 101st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-03765

                                        ORDER
               Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE